DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are currently pending and under exam herein.

Claim Objections
	The outstanding objection to claim 13 is withdrawn in view of the amendments filed and entered herein.



Claim Interpretation
	Instant claims 1, 14, and 20 and those claims dependent therefrom, recite “given combinations”, “given feature vectors”, “given noise vectors”, and “given statistical association”, wherein the recitation of “given” in the claims is interpreted to mean “that one or ones” of the initial combination of vectors, combinations, noise vectors or statistical associations, i.e., subsets of the initial recitation of “a combination” “a feature vector” “a noise vector” or a “statistical association”.  

Claim Rejections - 35 USC § 112
	The outstanding claim rejections under 35 USC 112, 2nd paragraph are withdrawn in view of the claim amendments submitted herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to an electronic device, a non-transitory computer-readable medium and a method.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “calculating combinations of feature vectors and noise vectors…wherein a number of feature vector exceeds one hundred and a number of the combination exceeds ten thousand and wherein the number of feature vectors is at least an order of magnitude larger than a number of entries in the given feature vector;  determining statistical associations between types of events and the combinations…; computing noise thresholds associated with a group of  combinations in the combinations, wherein the noise threshold corresponds to a first aggregate property of the group of combinations, wherein the first aggregate property comprises numbers of occurrences of the feature vectors in the group of combination, and wherein the group of combinations have statistical associations equal to or greater than the noise threshold; selecting a subset of the feature vectors based at least in part on the first aggregate property…” wherein steps directed to calculating read on mathematical operations; determining statistical associations read on mathematical operations; computing a noise threshold can be mathematical whereby one uses mathematical operations to identify combinations.  Steps of selecting subsets are also ones that are mental in nature as performed by merely taking data and making observations so as to include subsets.  Or, said steps can be performed mathematically.  The instant Specification indicates that each of the recited operations are mathematically driven. As for example, [071-selection of features using statistics]; [072-mathemtical operations for biological variable determinations]; [073-mathemtical calculations for patterns of occurrence; statistics] etc… 
Claims 2-13 further limit the recited abstract ideas of claim 1.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Claims 14-19 are directed to a non-transitory computer-readable medium which includes the same abstract claim step features as claim 1 above.
Claim 20 directed to a method that further includes the same abstract claim step features as recited for claim 1.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps, save for generic computing performance, involve nothing more than abstract mental and/or mathematical operations with no specifics as to the methodology involved in for each of “calculating”; “determining”; “computing” and “selecting”, beyond generic operations,  and thus, under the BRI, said steps are directed to judicial exceptions.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “electronic device; processing circuits; memory configured to store program instructions”
Claim 19: “non-transitory computer-readable medium…; device”
Claim 20: “electronic device”
	With respect to those additional non-abstract elements as above, said elements do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable storage media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract ideas using a computer, and therefore the claims do not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified, the prior art to Schaid et al. (American Journal of Human Genetics (2002) Vol. 70:425-434), for example, teaches that computing elements for statistical analysis associated with various genetic traits are routine, well-understood and conventional in the art. See Schaid et al. at, for example, [abstract]; [page 426-429-statistical techniques]; [429-software implementation]. The additional elements are set forth at such a high level of generality that they can be met by any general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “the independent claims recite filtering of a large number of features to select a subset of features (such as statistically meaningful of predictive features) using an empirically determined noise floor (or noise threshold), even in the presence of extreme multiple testing (the large number of combinations and statistical associations).  Applicant includes further that “thus, the independent claims recited empirical noise-floor-enabling filtering to successfully overcome extreme multiple testing to select a subset of features”.
	It is respectfully submitted that this is not persuasive.  First, it is kindly noted that the instant claims are not specifically directed to any steps of “filtering”, albeit, perhaps the recited operations result in a filtering of data. However, this is not explicitly claimed.  Second, even if filtering were explicitly claimed, the steps as recited would not include additional elements to provide for a practical application or an inventive concept, because “filtering” in and of itself would be considered a further judicial exception, whereby said act is done via mathematical operation.  As such, the step of “filtering” does not provide the requisite “additional element” to provide a practical application and/or inventive concept herein.
	It is suggested that if a computer is inherently changed by way of “filtering” through the operations performed in the instant steps, that such be claimed in a manner wherein the operation of the computer is different from conventional operation by way of performing the judicial exceptions recited.  Until such time, the steps herein are merely operations on a conventional computer and thus the claimed operations do not represent an “improvement to technology” as stated. It is maintained that recitations in the instant claims include steps that are purely mathematical and/or mental steps, as outlined above.  The use of a physical aid, such as a computer does not negate the mental and mathematical nature of said limitations.  The computer as claimed herein is not specifically implemented and changed by operation of said steps.  Rather, the computer functions as a tool to perform said steps and any computer is capable of performing said tasks.  
	2.  Applicant refers to the use of this technology for genome wide association studies and genetics analysis but there are no steps claimed in the instant set which are directed to using said processes for any identification purpose.  The claims are not even limited to a particular type of data. Thus, any data will suffice and the claims function in a generic capacity on a generic computing system, to perform said mathematical functions.  Steps of “determining statistical associations” could, for example, still be mental in nature whereby one could use pen and paper to assess types of events and combinations when armed with the appropriate data.  Further steps of “selecting a subset” can also be mental wherein one simply observes the given data as generated via computer and selects a subset therefrom.  
	Applicant will note that in, for example, Benson, the Supreme Court recognized that claims can recite a mental process even if they are claimed as being performed by a computer and that in Benson, this included that determining that a mathematical algorithm for converting binary code to pure binary within a computer’s shift register was still an abstract idea because the algorithm could be performed purely mentally even though the claimed procedures were carried out via computer [409 US at 67, 175 USPA at 675].  Computations of large amounts of data performed mentally, or with pen and paper, would take a considerable amount of time and effort.  That is acknowledged.  However, the singular purpose of computers and computer networks is to perform large numbers of calculations in a short period of time.  Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same and constitutes an abstract idea.  See Bancorp Serves, LLC. V. Sun Life Assur. Co. of Canada (US) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also SiRF Tech., Inc. v. Int’l. Trade Comm’n (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., thorough the utilization of a computer for performing calculations).  
	Applicant will further note that each of the steps recited as “improvements” are the judicial exceptions in the claims.  The MPEP makes clear that the improvement must be realized in the steps “in addition” to the recited judicial exceptions and are not realized in the exceptions themselves.  As such, the claims remain ineligible.  
	3.  Applicant notes that “the Federal Circuit ruling in Amdocs (Isreal) Ltd. V. Openet Telecom, Inc. (henceforth ‘Amdocs’) provides support that an improvement in efficiency constitutes an improvement in a technical field and, thus, patent eligibility”.  Applicant states that “in analogy to Amdocs, the claim elements in the present independent claims provide an unconventional technological solution to a technological problem (e.g., analysis of genetic or genomic datasets and, more generally, analysis of datasets with a large number of features)”.  Applicant states that the instant claims that include “subsets of features” is a form of “classification”.  Lastly Applicant likens the arguments herein to those presented in parent application 13/507,888 (US 9,898,687).
	It is respectfully submitted that this is not persuasive.  Applicant will note that the claims in Amdocs pertained to a system, method and program for merging data in a network-based filtering and aggregating platform.  As such, the claims were directed to a problem specifically rooted in computer technology and arising in the realm of computer networks.  Such is not the case in the instant claims.  With reference to BASCOM (as cited in Amdocs) the court reminds of the following:
	“the court found that the claims were directed to an abstract idea under step one. Id at 	1347-49. Under step two, the court construed the claims in favor of the non-movant and 	found that the limitations of the claims,  taken  individually,  recited  generic  computer, 	network, and Internet components which were not inventive by themselves.  Id. at 1349–	52.  However, the court found that the ordered combination of these limitations provided 	the requisite inventive concept.  Id.  The claimed and described inventive concept was the 	“installation of a filtering tool at a specific location, remote from the end-users, with 	customizable filtering features specific to each end user.” Id. at 1350. This design 	permitted the filtering tool to have “both the benefits of a filter on a local computer and 	the benefits of a filter on the [Internet Service Provider] server.” Id. This was not 	conventional or generic, and the claims did not preempt all ways of filtering content on 	the Internet—instead, the patent claimed and explained how a particular arrangement of 	elements was “a technical improvement over prior art ways of filtering such content.” Id. 	The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented  	with  generic  technical  components  in  a conventional way” from the eligible 	“technology-based solution” and “‘software-based invention[ ] that improve[s] the 	performance of the computer system itself.’”  Id. at 1351 (citation omitted).  The court 	therefore vacated the district court’s dismissal under Fed. R. Civ. P. 12(b)(6).7”

	Further, with respect to Amdocs, the court construed the claims to require “computer code for using the accounting information with which the first network accounting record is correlated to enhance the first network accounting record” and that “enhance” relied upon the invention’s distributed computer architecture, i.e. apply a number of field enhancements in a distributed fashion.  The same cannot be said of the claimed elements herein.  The claims do not contain elements with which a computer network is enhance or computing architecture is changed by way of operation of the recited judicial exceptions.    
	Lastly, with respect to previously allowed claims, it is noted that each application is examined on it’s own merits and that the claims of the parent application and the instant application are not the same in scope.
	As such, the instant claims remain patent ineligible

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671